Citation Nr: 1212504	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected pulmonary embolism.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served in active military service from October 1969 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for a pulmonary embolism and assigned a noncompensable rating for this disability.  The Veteran was notified of the decision and of his appellate rights in a letter dated in April 2007.


FINDINGS OF FACT

1.  The service-connected pulmonary embolism is manifested by an acute episode of pulmonary embolism with residuals of chest tightness and mild shortness of breath.  Chronic pulmonary thromboembolism requiring anticoagulant therapy and the need for inferior vena cava surgery have not been shown.  

2.  The service-connected pulmonary embolism does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating 30 percent, but no higher, for a pulmonary embolism have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6817 (2011).

2.  The requirements for referral of the Veteran's initial increased rating claim for his service-connected pulmonary embolism to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, however, the Veteran's claim for a compensable rating for his service-connected pulmonary embolism is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the March 2007 rating decision, the RO issued a letter in February 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the March 2007 rating action, the RO granted service connection for a pulmonary embolism and evaluated this disability as noncompensably disabling, from December 21, 2006.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured a VA examination in furtherance of his pulmonary embolism claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

A pertinent VA examination with respect to the pulmonary embolism claim on appeal was obtained in February 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board recognizes that the VA examination is four years old; however, the Veteran has not since contended that his symptoms have worsened.  Furthermore, subsequent VA treatment records provide objective findings that are consistent with those shown at the February 2007 VA examination and do not show any recurrence of pulmonary embolism or increased symptomatology.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis-Compensable Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable evaluation for his service-connected pulmonary embolism from December 21, 2006, the date of claim.

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

Here, the Veteran's disability has been evaluated under Diagnostic Code 6817, which is found in the Schedule of Ratings for the Respiratory System under 38 C.F.R. § 4.97.  A 30 percent rating is assigned when there is symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy; or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  Id.  The maximum 100 percent rating is assigned when there is primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  Id.  A note to the Rating Schedule indicates that other residuals following a pulmonary embolism should be evaluated under the most appropriate rating code.  The Board has considered the application of this Note.  However, as will be discussed below, the medical evidence does not document significant residuals which would merit the assignment of a separate diagnostic code.

The medical evidence demonstrates that the Veteran was diagnosed with an acute pulmonary embolism in July 2005.  At the time, he was several days status-post radical prostatectomy and presented with severe dyspnea.  A pulmonary embolism was confirmed by a positive ventilation perfusion scan that showed multiple distal pulmonary emboli.  The Veteran was ultimately discharged on 100 milligrams (mg.) of Lovenox.  At discharge, his condition was stable and asymptomatic.  See the VA treatment records dated July 2005.  The Board observes that the Veteran is also service-connected for deep vein thrombosis, which is evaluated as 30 percent disabling.

VA outpatient treatment records dated from March 2006 to February 2009 reflect a continued regimen of Coumadin (warfarin), a blood thinner; daily prescribed amounts ranged from 10 mg. to 7.5 mg. with the intended goal of keeping the Veteran's International Normalized Ratio (INR) level between 2.0 and 3.0.  VA treatment records also show that the Veteran has repeatedly complained of episodes of chest pain and tightness as well as occasional mild shortness of breath.  See the VA treatment records dated December 2008, February 2007, and July 2006.

The Veteran was afforded a VA examination in February 2007 as to his pulmonary embolism claim.  The VA examiner described the Veteran's July 2005 pulmonary embolism and indicated that the episode was "acute" and had not recurred.  The examiner reported that the Veteran "is on anticoagulant therapy due to significant history of deep vein thrombosis (twice) with history of pulmonary embolism."  The examiner indicated that the Veteran is prescribed warfarin at 10 mg. on Thursdays and 7.5 mg. all other days.  He is also treated with a high compression stocking on the right lower extremity.  The Veteran described experiencing shortness of breath on mild exertion, some tightness in his chest, and a history of peripheral swelling.  A contemporaneous chest x-ray showed "[n]o acute cardiopulmonary process."  The examiner additionally opined that "[t]he possibility of obtaining a chest CAT scan with IV contrast to determine if any residuals of pulmonary embolism were present was discussed with a radiologist.  The radiologist stated that it would not be beneficial to do a chest CAT scan unless the patient was currently presenting with pulmonary embolism symptoms.  Therefore, a chest x-ray was ordered."  The February 2007 VA examiner further stated that the Veteran is employed full-time and that his residuals of pulmonary embolism have no significant effects on his occupation and no effects on his daily activities.

As indicated, the Veteran is currently assigned a noncompensable rating for his service-connected pulmonary embolism.  He has repeatedly asserted entitlement to a 60 percent disability rating.  See the Veteran's notice of disagreement dated September 2007 and VA Form 9 dated May 2008.

In order to warrant a 30 percent rating, the evidence must demonstrate that the Veteran's condition is "symptomatic, following resolution of acute pulmonary embolism."  38 C.F.R. § 4.97, Diagnostic Code 6817.  A 60 percent rating is warranted for when there is chronic pulmonary thromboembolism requiring anticoagulant therapy or inferior vena cava surgery.  Id.

Here, as indicated above, the VA treatment records dated in July 2005 document one episode of pulmonary embolism with subsequent symptoms of periodic chest tightness and mild shortness of breath upon exertion.  See the VA treatment records dated December 2008, February 2007, July 2006, and July 2005.  Although it is clear that the Veteran has been prescribed a blood thinner since the acute pulmonary embolism in July 2005, the VA treatment records and VA examination report do not show evidence that the Veteran has experienced a chronic pulmonary thromboembolism since the initial July 2005 episode.  Indeed, the February 2007 VA examiner appeared to associate the need for medicine with the Veteran's service-connected recurring deep vein thrombosis.  Further, the February 2007 VA examiner specifically indicated that the pulmonary embolism episode in July 2005 was acute, and multiple VA treatment records document a history of pulmonary embolism, meaning that a pulmonary embolism had occurred in the past.  Moreover, the service-connected pulmonary embolism is not identified by the VA examiner or the Veteran's treatment providers as an active medical problem.  See, e.g., the VA treatment records dated September 2008.  As such, there is no medical evidence to suggest that the Veteran has a chronic pulmonary embolism condition.

Therefore, based on a review of the evidence, the Board concludes that an increased rating of 30 percent, but no higher, is warranted for the Veteran's pulmonary embolism.  Symptomatology warranting the assignment of a 30 percent rating includes an acute episode of pulmonary embolism with subsequent symptoms of periodic chest tightening and pain and occasional mild shortness of breath upon exertion.

The Veteran's pulmonary embolism symptomatology does not warrant the assignment of a 60 percent rating.  Although the Veteran is prescribed anticoagulant therapy, that medicine appears to be prescribed for his service-connected and recurring deep vein thrombosis.  In addition, there is no evidence that the Veteran's service-connected pulmonary embolism is considered chronic.  Rather, the VA treatment records dated 2005 to 2009 and the February 2007 VA examination report indicate that the Veteran experienced one acute episode of pulmonary embolism, which has not since recurred.  There is no evidence in the treatment records or examination report that the Veteran previously underwent inferior vena cava surgery. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 30 percent, but no higher, is warranted based on the Veteran's acute pulmonary embolism and residual symptomatology.  See 38 C.F.R. § 4.3 (2011).

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's pulmonary embolism has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

Specifically, there is no evidence to suggest that the pulmonary embolism has had an adverse effect on employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the mild symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, as previously noted herein, the February 2007 VA examiner noted that the Veteran worked full-time and this his pulmonary embolism residuals have no significant effects on his occupation and no effects on his daily activities.  Accordingly, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

An initial compensable rating of 30 percent, but no higher, is granted for the service-connected pulmonary embolism, subject to controlling regulations applicable to the payment of monetary benefits.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


